Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim (s) 1-6,9, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams (US 2020/0313411 A1).
Regarding claim 1, Williams disclose a side panel (500;Fig.5), comprising: a primary base (502),  one or more cable dividers (514,516,518); a first flange (504) and a second flange (508) wherein the one or more cable dividers are disposed on the primary base (502), wherein the one or more cable dividers are perpendicular to the primary base (514,516,518 are perpendicular to 510), wherein the first flange (see 504) is disposed along one of the one or more cable dividers disposed furthest to one side of the primary base ( see left side 502), 
Regarding claim 2, William disclose wherein a distance between each of the one or more cable dividers is equivalent (see space between 530; Fig.5A).  
Regarding claim 3, William disclose wherein the one or more cable dividers have the same length as 15the primary panel and are parallel to each other (see 530 parallel to each other and the same length of the shape of 510).  
Regarding claim 4, William disclose wherein the one or more cable dividers each comprise equivalent dimensions in relation to each other (see 514 or 516).  
Regarding claim 5, William disclose wherein the first flange and the second flange are disposed perpendicular to the one or more cable dividers and parallel to the primary base (504 and 508 are perpendicular to 514 and 516).  
20 Regarding claim 6, William disclose the first flange is disposed about a bottom end of the one of the one or more cable dividers and along the same plane as the primary base (504 at the end 502).  
 
Regarding claim 9, William disclose a secondary base (604;Fig.6), wherein the primary base (502) is coupled to the secondary base via the first flange (504).  
Regarding claim 13, William disclose a wherein a top structure (604) is coupled to the side panel (502) via the second flange (508)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2020/0313411 A1).
Regarding claim 8, Williams disclose the first flange and the second flange each comprise a 25 hole (554 and 556;Fig.5).  
Williams is silent with respect to a plurality of holes in each flange.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use a plurality of holes in each flange to better stabilize the cable holder and resist against shock and vibration. With respect to a second hole, It would have been . 
Claim (s) 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirrell et al. (US 6791841 B1 hereinafter Tirrell) in view of  Williams (US 2020/0313411 A1).

    PNG
    media_image1.png
    696
    718
    media_image1.png
    Greyscale

Regarding claim 14,  Tirrell discloses a cabinet (24;Fig.1), comprising: electrical equipment ( electrical equipment is disposed within 24); a plurality of cables (34;Fig.1); and a side panel (54), wherein the side panel comprises: a primary base (54);  10one or more cable dividers (60); a first flange (50;Fig.3); and a second flange ( see second flange in Rep.Fig.4); wherein the one or more cable dividers (see 60) are disposed on the primary base, wherein the 
Tirrell fails to specifically disclose wherein the second flange is disposed along one of the one or more cable dividers disposed furthest to the opposite side of the primary base from the first flange. 
Williams discloses wherein the second flange (508) is disposed along one of the one or more cable dividers disposed furthest to the opposite side (see 508 on right side of 502) of the primary base from the first flange (504).  
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of William to modify primary base of Tirrel.

Regarding claim 15,  Tirrell discloses the one or more cable dividers each comprise equivalent dimensions in relation to each other, wherein the one or more cable dividers have the same length 20as the primary panel (60 extends along the width of panel 54) and are parallel to each other, wherein a distance between each of the one or more cable dividers is equivalent (see 60 and distance between them). 
Regarding claim 16,  Tirrell discloses wherein at least a portion of the plurality of cables are partially disposed within the side panel (cables are disposed within 60).  
Regarding claim 17,  Tirrell discloses wherein there is a single cable of the plurality of cables disposed 25between each set of one or more cable dividers ( each cable can be disposed within a slot between 60).
Regarding claim 18,  Tirrell discloses wherein the side panel further comprises a secondary base, wherein the primary base is coupled to the secondary base via the first flange ( a secondary base on the cabinet is connected to 54 by 50). 
Regarding claim 20, Terrell discloses wherein a top structure is coupled to the side panel via the second flange ( a top structure on the cabinet is connected to 54 by 50).

 
Allowable subject matter
Claims 7, 10-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 7, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" the second flange is disposed at a top end of the one of the one or more cable dividers " in combination with the remaining limitations of the claim 1. 
 Regarding claim 10-12, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the secondary base further comprises a first protrusion and a second protrusion.  " in combination with the remaining limitations of the claim 1. 
Regarding claim 19, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the secondary base further comprises a first protrusion and a second protrusion, wherein the first protrusion is disposed at a first side of the secondary base, 30wherein the second protrusion is disposed at a second side of the secondary base, wherein the side panel is 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
 

Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Lu et al. (US 2015/0253529 A1) Veatch et al. (US 2015/0219866 A1) and Pawluk (US 2014/0008123 A1)
Lu discloses a cable divider.
Veatch discloses a cable routing system for optical fibers.
Pawluk discloses a multi-level cable tray device.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/PETE T LEE/Primary Examiner, Art Unit 2848